                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


NKEREUWEM TAYLOR UKO,

                  Plaintiff,

      v.                                          Case No. 17-cv-1260-pp

MICHELLE SMITH,

                  Defendant.


  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (DKT. NO. 15)
                    AND DISMISSING CASE


      On September 19, 2017, the plaintiff (who doesn’t have a lawyer

representing her) filed a complaint suing “IRIS PROGRAM, STATE OF

WISCONSIN, (Michelle Smith).” Dkt. No. 1. The court screened the complaint,

concluding that the plaintiff possibly might have a claim that her disenrollment

from the IRIS program violated her civil rights under 42 U.S.C. §1983 but

requiring the plaintiff to file an amended complaint so that the court could

better understand that claim. Dkt. No 5. The plaintiff filed an amended

complaint suing the “IRIS Program, State of Wisconsin, Jody Brassfield,

Section Chief-Office of IRIS Management, Michelle Smith, IRIS Consultant.”

Dkt. No. 7 at 1. The court screened the amended complaint and dismissed the

claims against all defendants except Michelle Smith. Dkt. No. 8. Smith

responded to the amended complaint with a motion to dismiss under Federal




                                       1
Rule of Civil Procedure 12(b)(6). Dkt No. 15. The court will grant the motion to

dismiss.

I.    Discussion

      A.     Legal Standard Governing Motion to Dismiss

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint, not its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chi., 910

F.2d 1510, 1520 (7th Cir. 1990). When evaluating a motion to dismiss under

Rule 12(b)(6), the court accepts as true all well-pleaded facts in the complaint

and draws all reasonable inferences from those facts in the plaintiff’s favor.

AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive a

motion to dismiss under Rule 12(b)(6), a complaint must allege “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

      “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In this context, “plausible,” as opposed to “merely conceivable or speculative,”

means that the plaintiff must include “enough details about the subject-matter

of the case to present a story that holds together.” Carlson v. CSX Transp.,

Inc., 758 F.3d 819, 826-27 (7th Cir. 2014) (quoting Swanson v. Citibank, N.A.,

614 F.3d 400, 404-05 (7th Cir. 2010)). “[T]he proper question to ask is still

could these things have happened, not did they happen.” Id. at 827 (internal

quotation and citation omitted). The plaintiff “need not ‘show’ anything to

                                           2
survive a motion under Rule 12(b)(6)—he need only allege.” Brown v. Budz, 398

F.3d 904, 914 (7th Cir. 2005).

      B.     Amended Complaint

      The plaintiff stated in the amended complaint that she is an eighty-three-

year-old woman with limited mobility who received “living assistance services”

from the Wisconsin Department of Health Services’ “IRIS” program. Dkt. No. 7

at 2. (“IRIS” stands for “Include, Respect, I Self-Direct;” the program provides

Medicaid-eligible frail elders and adults with disabilities with services to help

them lead self-directed lives. https://www.dhs.wisconsin.gov/iris.index.htm.)

The plaintiff also alleges that she is an Nigerian American. Dkt. No. 7 at 3. The

amended complaint alleges that that the IRIS program “dis-enrolled” the

plaintiff on May 31, 2017. Id. at 2.

      The only allegations in the amended complaint that relate to Smith

appear on page 2, where the plaintiff alleges that Smith “started relating to [the

plaintiff] with threatening statements and was not willing to make any

adjustments.” Dkt. No. 7 at 2. The plaintiff alleged that “Michelle’s conditions

are to: meet outside of [the plaintiff’s] home; have interpreter for herself;

remove [the plaintiff’s] daughter from home.” Id. The plaintiff asserts that these

conditions “contradict IRIS policy.” Id. The plaintiff also denies that she “and

her Representative” refused to meet with Smith. Id.

      The plaintiff claims that she appealed the agency decision, “the hearing

and rehearing failed,” the court denied judicial review, and the Wisconsin

appellate courts denied her claim. Id. at 2-3.

                                         3
       As relief for the alleged violation, the plaintiff requests that

       (1) the court decision be reversed in order to redress issues
       concerning her, as well as reinstate her benefits. The standard of
       review employed features “silence” while [the plaintiff] and her family
       are treated with substances amounting to negative medications
       causing her and the rest of the family members emotional distresses.
       Deliberations overheard from these resources point to unwillingness
       to relinquish the: oneness of tire (Michelin USA); surrogate children
       (stem cell/genetic research products and other holdings pertaining
       to her by organization(s) disguising themselves and utilizing
       government agencies/other agencies as conduits for torts against
       her. [The plaintiff] requests the Court to: investigate this body;
       Michelin and surrogate children issues and to cause the release of
       Michelin and surrogates. Also, protect her and her family against
       these bodies as well as award judgements to commensurate with the
       torts done to them. Mind Reader Resources can substantiate these
       statements.”

Id. at 4.

       When the court screened the amended complaint, it liberally construed

the plaintiff’s claims given that she does not have a lawyer, and acknowledged

that she might be trying to assert a claim under 42 U.S.C. §1981a for contract

discrimination based on national origin. Dkt. No. 8 at 4. Acknowledging that a

plaintiff cannot sue solely based on national origin discrimination under

§1981, the court also considered whether the plaintiff might be trying to assert

an equal protection claim under the Fourteenth Amendment. Id. The court

allowed the plaintiff to proceed on a Fourteenth Amendment claim against

Michelle Smith. Id. at 4-5.

       At the same time, the court explained to the plaintiff that it cannot grant

much of the relief requested. Id. at 5. The court told the plaintiff that it did not

(and still does not) understand the allegations about Michelin USA or surrogate

children, that the court has no authority to investigate an unknown body, and
                                           4
that the court would not consult with Mind Reader Resources in ruling on the

plaintiff’s claims. Id.

      C.     Smith’s Motion to Dismiss (Dkt. No. 15)

      The defendant asks the court to dismiss the complaint because she is

not a state actor, and 42 U.S.C. §1983 allows plaintiffs to sue only individuals

who are acting under color of state law. Dkt. No. 15 at 1. Smith asserts that

she is employed by a private entity (something called “TMG”), not a state

agency. Id. The defendant says that TMG—her employer—and its consultants

“serve the public by helping Medicaid-eligible people navigate Wisconsin’s IRIS

program and connecting them with partner agencies and community resources

that allow them to self-direct their long-term care.” Id. at 6. She maintains that

this conduct is not enough to demonstrate that she or her employer were

acting as arms of the state, or the state’s designees. Id. at 6-7.

      Smith also argues that the plaintiff has not pled any facts indicting that

Smith took any actions because of the plaintiff’s national origin. Id. at 2, 9.

Smith asserts that the plaintiff has not alleged that Smith treated her

differently from other IRIS participants, or that Smith took any action against

the plaintiff because of her national origin. Id. at 9. At best, Smith says, the

plaintiff has alleged that Smith imposed unreasonable requirements on her,

and that the plaintiff is Nigerian American. Id.

      Finally, Smith asked the court to dismiss the plaintiff’s complaint with

prejudice, barring her from filing any future complaints based on the same

facts. Id. at 10-11.

                                         5
      D.     Plaintiff’s Response (Dkt. No. 18)

      The plaintiff’s response to the motion to dismiss raises several concerns.

There are two signatures on the response, the plaintiff’s and that of

“Representative Udeme T. Ndon, Ph.D.” Dkt. No. 18 at 18. Ndon also signed the

plaintiff’s supporting brief, dkt. no. 4 at 3; the plaintiff’s response to the court’s

order filed on June 18, 2018; a response to the court’s order dismissing the

IRIS program and Jody Brassfield as defendants, dkt. no. 10; and an amended

response to the order dismissing the IRIS program and Brassfield, dkt. no. 11.

The complaint and amended complaint, signed by Nkereuwen Taylor Uko, use

Ndon’s email address (“Udeme Ndon epkedeme@gmail.com”). Dkt. Nos. 1 at 5;

5 at 5; 18 at 6.

      Ndon is not an attorney. She lists her honorific as “Ph.D.” The court

searched the State Bar of Wisconsin’s public database, www.wisbar.org, and

there is no one named Ndon licensed to practice law in Wisconsin. The plaintiff

herself attached to her original complaint a Milwaukee County Circuit Court

order dismissing her request for judicial review because the complaint was

signed by the plaintiff’s daughter, “Dr. Udeme Taylor Ndon, who does not have

a law license.” Dkt. No. 1-1 at 1. The Wisconsin Court of Appeals declined to

take any further action on her appeal because Ndon continued to appear on

the plaintiff’s behalf. Dkt. No. 1-2 at 1.

      Representative parties such as next friends may not conduct litigation on

someone’s behalf without the assistance of an attorney; only parties or lawyers

representing parties may file pleadings in federal court. See 28 U.S.C. §1654

                                             6
(providing that “parties may plead and conduct their own cases personally or

by counsel”); Fed. R. Civ. P. 11(a) (requiring that every motion be signed by an

attorney or a party proceeding pro se). See also Lewis v. Lenc–Smith Mfg. Co.,

784 F.2d 829, 830–31 (7th Cir.1986) (per curiam ). Fed. R. Civ. P. 17(c) allows

an incompetent person to appear with a representative but the plaintiff has

provided no evidence that she is incompetent. Even if Ndon could appear as the

plaintiff’s representative, she could not do so without an attorney. “It goes

without saying that it is not in the interest of minors or incompetents that they

be represented by non-attorneys. Where they have claims that require

adjudication, they are entitled to trained legal assistance so their rights may be

fully protected.” Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d

59, 61 (2d Cir. 1990). Ndon may not file pleadings in federal court on behalf of

her mother.

      The plaintiff’s brief in opposition to the motion to dismiss contains many

allegations that involve Ndon. For example, the brief includes the following two

paragraphs:

      The issues presented in Image 1 titled “Other Pertinent Information”
      have been reported to other government agencies as findings
      resulting from numerous enquiries to the Mind Reader Resources
      asking the overheard voices why they are doing what they doing to
      [the plaintiff’s] family. Deliberations overheard from the Mind Reader
      Resources point to the “unwillingness to relinquish” [the plaintiff’s]
      holdings (see Image 1 “Other Pertinent Information”) by the
      organization(s) disguising themselves and utilizing government
      agencies and other agencies as conduits for torts against her.

      This “unwillingness to relinquish” is concealed in the way [the
      plaintiff] and her relatives were treated by Ms. Smith as her actions
      were in line with the overhead voices demands. A reasonable person
      would believe that these were and are attempts to prevent [the
                                        7
      plaintiff] and relatives from attempting to investigate the contents of
      the “Other Pertinent Information”—“oneness of tire” trademark
      taken to Michelin tire USA by Mr. Garner; and identifying with the
      surrogate (test tube) babies of which [the plaintiff] is the biological
      grandmother. Her first daughter (Dr. Udeme Taylor Ndon) being the
      biological mother. It is noted that all gynecological procedures her
      daughter, Ndon, had in the past have reportedly resulted in
      extraction of her eggs for the mentioned surrogate children. These
      children are raised as sub-humans and considered “will not live.”
      Watching some of these children on her street, she made remarks
      such as, “they move around as sheep without shepherds.” She also
      noted that the influx of them changes with seasons.

Dkt. No. 18 at 10.

      In the brief, Ndon itemizes her grievances with respect to “surrogate,”

“Michelin,” “Ndon’s book” and “Palm Oil Business.” Id. at 11. Ndon explains

that her eggs were extracted in 1983 and that her husband had infertility

treatments in 1993. Ndon believes she is the mother of test tube babies living

in Milwaukee and “scantily elsewhere,” making her what the Mind Reader

Resources call the “Earth Mother.” Id. Ndon asserts these children are not

being taken care of and that they are “money making merchandise for the

underworld of organization” “raised as sub-humans in that they are subjected

to extreme poverty, neglects and torture and labeled as ‘they will not live.’” Id.

      Ndon asserts that she is the late Taylor Uko’s daughter. Id. Although

Taylor Udo Uko passed away in 1970, the Mind Reader Resources have

identified him as the inventor of “an idea (making tire as one)” and Udo began

supporting this idea in the 1950s. Id. It was a joint venture with Mr. Garner,

who brought the idea to Michelin Group USA; voices have told Ndon that there

is a large amount of money in her Nigerian bank account and Michelin money

“buried in the basement of 6916/14 N. 42, Milwaukee, WI 53209.” Id. Since
                                         8
April 2017, she asserts, someone has disfigured Ndon’s posture to “emulated

individuals that will look like Ndon” to go to Nigeria and withdraw money from

her account. Id. These people have used body mass reduction measures, acid

rain, chemical treatments and ghost invocations. Id. Other allegations involve a

book for which Ndon has not been paid and Ndon’s father-in-law’s investment

in the palm oil business in Ibo land, Nigeria. Id.

      On page 17 of the brief in response to the motion to dismiss, either the

plaintiff or Ndon explains that Ndon’s husband was forced to leave the country

and that Ndon did not go back to work at the University of Wisconsin-

Milwaukee. Id. at 17. She cites Ndon v. UWM, Case No. 11-cv-990-JPS as

evidence that a case about those events now is before the U.S. Supreme Court.

Id. While there was a case with that name and number pending, the Seventh

Circuit dismissed the appeal on May 21, 2013 for lack of jurisdiction. Ndon v.

University of Wisconsin-Milwaukee, Case No. 11-cv-990, Dkt. No. 64.

      Another troubling aspect of the plaintiff/Ndon’s response brief is that

they appear to be trying to file a third amended complaint, reincorporating a

defendant the court already has dismissed. At page 2, they insist that the

principal actors are “Michelle Smith, Consultant (filed agent) and Jody

Brassfield, Administrator, representing IRS Program in their official capacities

and both of them remain standing in Uko’s case.” Dkt. No. 18 at 2. The court

dismissed Brassfield in an order dated July 20, 2018. Dkt. No. 8. The plaintiff

has no claim against Brassfield—she alleges no facts suggesting that Brassfield




                                         9
violated the plaintiff’s constitutional rights and she cannot sue Brassfield as

Smith’s supervisor. Dkt. No. 8 at 3.

      The final five pages of the plaintiff/Ndon’s brief discuss “the obvious

elements that caused her and her relatives emotional distress.” Dkt. No. 18 at

14-19. None of these “obvious elements” respond to Smith’s motion to dismiss.

The plaintiff/Ndon allege nuisance, but state no facts that support that

allegation. Id. at 14. The plaintiff also alleges trespass/intrusion of

privacy/invasion and assault/battery. Id. at 15-16. The assault and battery

claims involve the people who live in the upper level of the plaintiff’s duplex

who talk to the mind reader resource in threatening ways causing Uko “bodily

and organic pains.” Id. at 16.

      At the end of this submission, the plaintiff/Ndon asks for the following:

         •   Reverse earlier decision in order to redress her concerns, as
             well as reinstate her benefits. Primarily, a reconsideration to
             allow her continue with IRIS program and other terminated
             services as the decisions taken so far are pre-conceived/pre-
             text and have resulted in forced disenrollment and restricted
             care-giving to her as well as subjecting her to substandard
             living and loss of enjoyment of life.
         •   Award judgement to commensurate with the torts stated
             herewith.
         •   Order and enforce investigations of the surrogate (test tube)
             babies, the Michelin Group, USA issues.
         •   Order and enforce the investigations of the bodies that are
             using government machineries and other agencies as
             conduits to carry out the torts and pretext actions.
         •   Order and enforce the release of the surrogate children to the
             maternal family. At the May 10, 2017, [the plaintiff] mentioned
             that she wants to go back to Nigeria. It is her wish that her
             grandchildren including the surrogates go to Nigeria (her birth
             country) with her. This will allow these children a change of
             environment to positively regain functionality.


                                         10
           •   Order and enforce the release of the holdings of the “oneness
               of tire” invention—[the plaintiff] and her offspring are the heirs
               of the Late Taylor Udo Uko’s portion of the invention and
               investment.
           •   Taylor Uko and Garner have been identified as the original
               pattern owners of the oneness of tire, therefore, there should
               be some sort of payment(s) (in the form of Royalty) made to
               them and their heirs by other tire companies.
           •   Order transcripts from the Mind Reader Resources regarding
               Michelin deliberations and the surrogate (test tube) children.
           •   Provide protection to her and her relatives against these
               bodies.

Dkt. No. 18 at 19. These requests far exceed the scope of the claims on which

the court allowed the plaintiff to proceed in the amended complaint, and the

court will not discuss them further because they are frivolous.

      E.       Analysis

      When reviewing the amended complaint, the court speculated that the

plaintiff might have been trying to state an equal protection claim under §1983

based on the plaintiff’s national origin. The plaintiff identified Smith as an “IRIS

consultant,” and, without more, the court concluded that there could be a

scenario under which Smith worked for IRIS and could be a state actor. Smith

has asserted that she is an employee of TMG—not a state actor.

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that the

defendant violated a right secured by the Constitution or laws of the United

States and that the defendant who deprived her of that right was acting under

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The plaintiff has

alleged that Smith is a consultant but has not alleged that she is an IRIS

employee. There are situations under which a private party may be deemed a


                                           11
state actor. For example, a private party will be considered to have acted under

“color of state law” when the state either (1) “effectively directs or controls the

actions of the private party such that the state can be held responsible for the

private party’s decision”; or (2) “delegates a public function to a private entity.”

Johnson v. LaRabida Children’s Hosp., 372 F.3d 894, 896 (2004) (citing Payton

v. Rush-Presbyterian-St. Luke’s Med. Ctr., 184 F.3d 623, 628 (7th Cir. 1999).

The fact that a private actor was a consultant of the government is insufficient

to establish that the private party acted under “color of state law.” Bowman v.

City of Franklin, 980 F.2d 1104, 1108 (7th Cir. 1992) (“The mere fact that

Zimmerman acted as consulting engineers on this project is insufficient to

establish state action.”) “Acts of such private contractors do not become acts of

the government by reason of their significant or even total engagement in

performing public contracts.” Rendell–Baker v. Kohn, 457 U.S. 830, 841,

(1982).

      The plaintiff has alleged only that Smith is a consultant. Dkt. No. 7 at 2.

She has not alleged any facts showing that IRIS, a state actor, either (1)

directed or controlled the actions of the defendant such that the state could be

responsible for the defendant’s actions or (2) delegated a public function to the

defendant. The amended complaint states that Smith, an IRIS consultant,

“started relating to [the plaintiff] with threatening statements and was not

willing to make any adjustments.” Dkt. No. 7 at 2. The plaintiff cites exhibits

but there are no exhibits to the amended complaint. Id. Rather than alleging

that IRIS directed or controlled Smith’s actions, the plaintiff argues at page

                                         12
seven of her response that IRIS should have detected Smith’s actions and

assigned the plaintiff a different consultant. Dkt. No. 18 at 2. She implies that

IRIS didn’t know what Smith was doing and didn’t control her actions.

      The plaintiff’s response calls Smith’s “code of ethic in practice”

“questionable.” Dkt. No. 18 at 4. She addresses the conditions that Smith

imposed—meeting outside [the plaintiff’s] home, the need for an interpreter for

Smith, and the removal of a family member. Id. at 5. Even if these allegations

are true, they have nothing to do with the plaintiff’s race or national origin. The

plaintiff’s own submissions offer reasons the conditions were imposed that

have nothing to do with the equal protection clause:

      The removal of a family member ([the plaintiff’s] second daughter,
      Itohowo Etudor’s (Ms IT)) case in point—Ms IT was assaulted with
      substance at work by the Director (Joyce), Little Leader Academy.
      This substance was later identified as spirit acid by the source in
      question (Mind Reader). Also reported is that a member of her
      previous household ordered pizza within the same week of the attack
      and it happened that that pizza was treated with substance that
      dispositioned Ms IT. There was a hospital visit that resulted in Ms
      IT being examined and since then Ms IT has been strictly controlled
      by the Mind Reader resource (system). She moved in with Madam
      [the plaintiff] being her mother. Michelle should have directed the
      control of Ms IT to the system she seems to affiliate with if she
      wanted to meet with [the plaintiff].

Id.

      The plaintiff’s response includes an email from Ndon in which Ndon

suggests that Smith is “either out of state and/or not among the living from the

source I used to identify as unknown, recently identified as a mind reader and

other resources owned by the US Department.” Id. at 6. The email goes on to

suggest that Ndon’s younger sister is being controlled “by the same system

                                        13
electronically.” Id. The response goes on to explain that “Michelle seems to

affiliate with the Mind Reader Resource. Joyce, the Director of Little Leaders

Academy has in many occasions indicated that she was the Michelle look-alike

who visited with [the plaintiff].” Id. She then cites the IRIS Participant

Handbook, which states “a consultant is a trained individual in your

community who helps you understand IRIS requirements; helps you develop

and implement a support and service plan’ and provides assistance as you

request.” Id.

        In the plaintiff’s (or Ndon’s) own words, Smith acted as a consultant—a

trained individual helping her understand IRIS requirements. The plaintiff has

not alleged anything that would suggest to this court that IRIS controlled

Smith’s actions. The plaintiff’s own allegations imply the opposite—that the

plaintiff is upset because IRIS wasn’t controlling Smith’s actions. Dkt. No. 18

at 7.

        Even if the court assumes that Smith qualifies as a state actor, the

plaintiff has not stated sufficient facts to support a claim of discrimination

based on national origin. At the end of her statement of claim, the plaintiff

alleges she is Nigerian American. Dkt. No. 7 at 3. At screening, the court gave

the plaintiff the benefit of the doubt. Since then, the plaintiff (or Ndon) has filed

several documents, and none of them contain facts demonstrating that Smith

acted based on race. Indeed, the plaintiff/Ndon addresses Smith’s arguments

about the absence of any such allegation on page eight of the response brief:

        The standard of review employed features “silence” while [the
        plaintiff] and her relatives are treated with substances amounting to
                                         14
      negative medications causing her and the rest of the family members
      emotional distresses and loss of enjoyment of life. Wisconsin views
      the loss of enjoyment of life as a proper, separate element of
      damages, stating ‘Loss of enjoyment of life” to include those damages
      that result in one’s diminished capacity for enjoying life due to
      deprivations of basic necessities of life (Kircher, 2007)

Dkt. No. 18 at 8. The court has no idea what this means, and it doesn’t show

that Smith acted based on race. The remaining arguments under this section of

the brief focus on the alleged violation of due process by the state courts. Id. at

9.

      The plaintiff wants this court to review the decision to terminate her

enrollment in the state IRIS program and wants the court to reinstate her in

the program. Federal courts do not have general appellate authority over state

courts or state agencies. Hameetman v. City of Chi., 776 F.2d 636, 640 (7th

Cir. 1985). The court explained to the plaintiff in its June 11, 2018 order why

she could not use this court to seek review of the state agency’s decision. Dkt.

No. 5 at 8-10. Although the court allowed the plaintiff to proceed on her claim

against Smith, the plaintiff has failed to come forward with any factual basis to

support her theory that Smith acted under color of state law or otherwise

violated her constitutional rights.

      The court is mindful that the plaintiff referenced 42 U.S.C §1981a in the

amended complaint saying it is “applicable here against a party who engages in

an unlawful intentional discrimination” and that she is “Nigerian American.”

Dkt. No. 7 at 3. Section 1983 provides the exclusive remedy for a violation of

§1981 committed by state actors. As explained above, the plaintiff has failed to

allege that Smith is a state actor.
                                        15
      Section 1981 provides that all persons shall have the same rights as

white citizens to make and enforce contracts, which includes “the making,

performance, modification, and termination of contracts, and the enjoyment of

all benefits, privileges, terms, and conditions of the contractual relationship.”

42 U.S.C. §1981. Any claim brought under §1981 must identify an impaired

contractual relationship and allege the impairment is caused by racially

motivated reasons. See Domino’s Pizza v. McDonald, 546 U.S. 470 (2006). The

plaintiff did not have a contractual relationship with Smith. If she means to

allege that Smith interfered with a third-party contractual relationship, she

hasn’t alleged sufficient facts to support that claim, either. She has not alleged

that Smith spoke threateningly to her, or imposed unreasonable conditions on

her, because she is Nigerian American.

      The plaintiff has not alleged that Smith is a state actor. She has not

alleged that Smith took any actions based on her national origin. It appears

that the plaintiff may have had her daughter—who is not an attorney—file

various pleadings on her behalf, many of which allege injuries to the plaintiff’s

daughter even though her daughter is not a party. Or perhaps the plaintiff’s

daughter has filed all these documents without her mother’s knowledge. Either

way, the complaint is improperly filed and does not state a claim upon which a

federal court may grant relief.

II.   Conclusion

      The court ORDERS that defendant Smith’s motion to dismiss is

GRANTED. Dkt. No. 15.

                                        16
      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE (in case the plaintiff is not aware of her daughter’s actions and

may have valid claims in the future).

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 4th day of March, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge
                                         17
